SCHEDULE IV GENERAL ELECTRIC COMPANY DIRECTORS NAME PRESENT BUSINESS ADDRESS PRESENT PRINCIPAL OCCUPATION J.I. Cash, Jr. General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Former Professor of Business Administration-Graduate School of Business Administration, Harvard University Sir William Castell Chairman The Wellcome Trust 215 Euston Road London NW1 2BE UK Chairman of The Wellcome Trust A.M. Fudge General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Former Chairman and Chief Executive Officer, Young & Rubicam Brands C.X. Gonzalez Kimberly-Clark de Mexico, S.A. de C.V. Jose Luis Lagrange 103, Tercero Piso Colonia Los Morales Mexico, D.F. 11510, Mexico Chairman of the Board, Kimberly-Clark de Mexico, S.A. de C.V. S. Hockfield Massachusetts Institute of Technology 77 Massachusetts Avenue Building 3-208 Cambridge, MA02139 President, Massachusetts Institute of Technology J.R. Immelt General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Chairman of the Board and Chief Executive Officer, General Electric Company A. Jung Avon Products, Inc. 1345 Avenue of the Americas New York, NY10105 Chairman and Chief Executive Officer, Avon Products, Inc. IV - 1 A.G. Lafley The Procter & Gamble Company 1 Procter & Gamble Plaza Cincinnati, Oh45202-3315 Chairman of the Board, President and Chief Executive, The Procter & Gamble Company R.W. Lane Deere & Company One John Deere Place Moline, Illinois 61265 Chairman and Chief Executive Officer, Deere & Company R.S. Larsen Johnson & Johnson 100 Albany Street Suite 200 New Brunswick, NJ08901 Former Chairman and Chief Executive Officer R.B. Lazarus Ogilvy & Mather Worldwide 309 West 49th Street New York, NY 10019-7316 Chairman and Chief Executive Officer J. J. Mulva ConocoPhillips 600 North Dairy Ashford Road, Houston, Texas 77079 Chairman and Chief Executive Officer S. Nunn Sam Nunn School of International Affairs Georgia Institute of Technology 781 Marietta Street, NW Atlanta, Georgia 30318 Co-Chairman and Chief Executive Officer, Nuclear Threat initiative R.S. Penske Penske Corporation 2555 Telegraph Road Bloomfield Hills, MI48302- Chairman of the Board, Penske Corporation R.J. Swieringa S.C. Johnson Graduate School Cornell University 207 Sage Hall Ithaca, NY14853-6201 Professor of Accounting and former Anne and Elmer Lindseth Dean D.A. Warner III J. P. Morgan Chase & Co., The Chase Manhattan Bank and Morgan Guaranty Trust Co. of New York 270 Park Avenue New York, NY 10154 Former Chairman of the Board IV - 2 GENERAL ELECTRIC COMPANY EXECUTIVE OFFICERS NAME PRESENT BUSINESS ADDRESS PRESENT PRINCIPAL OCCUPATION J.R. Immelt General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Chairman of the Board and Chief Executive Officer, General Electric Company K.A. Cassidy General Electric Company 201 High Ridge Road Stamford, CT 06905-3417 Senior Vice President and GE Treasurer P. Daley General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President - Corporate Business Development B.B. Denniston III General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President and General Counsel J. Krenicki General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Vice Chairman of General Electric Company; President & CEO, GE Energy Infrastructure J.F. Lynch General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President - Human Resources J. S. Miller General Electric Company Vice President, Comptroller & IV - 3 3135 Easton Turnpike Fairfield, CT06828 Chief Accounting Officer M.A. Neal General Electric Company 901 Main Avenue Norwalk, CT06851 Vice Chairman of General Electric Company; President & CEO, GE Capital J.G. Rice General Electric Company 4200 Wildwood Parkway Atlanta, GA30339 Vice Chairman of General Electric Company; President & CEO, GE Technology Infrastructure K.S. Sherin General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Vice Chairman – Finance and Chief Financial Officer Citizenship Sir William Castell Claudio X. Gonzalez Andrea Jung John Lynch All Others United Kingdom Mexico Canada United Kingdom U.S.A. IV - 4 GENERAL ELECTRIC COMPANY EXECUTIVE OFFICERS NAME PRESENT BUSINESS ADDRESS PRESENT PRINCIPAL OCCUPATION J.R. Immelt General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Chairman of the Board and Chief Executive Officer, General Electric Company K.A. Cassidy General Electric Company 201 High Ridge Road Stamford, CT 06905-3417 Senior Vice President and GE Treasurer P. Daley General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President - Corporate Business Development B.B. Denniston III General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President and General Counsel J. Krenicki General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Vice Chairman of General Electric Company; President & CEO, GE Energy Infrastructure J.F. Lynch General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Senior Vice President - Human Resources J. S. Miller General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Vice President, Comptroller & Chief Accounting Officer M.A. Neal General Electric Company 901 Main Avenue Norwalk, CT06851 Vice Chairman of General Electric Company; President & CEO, GE Capital J.G. Rice General Electric Company 4200 Wildwood Parkway Atlanta, GA30339 Vice Chairman of General Electric Company; President & CEO, GE Technology Infrastructure K.S. Sherin General Electric Company 3135 Easton Turnpike Fairfield, CT06828 Vice Chairman – Finance and Chief Financial Officer IV - 5 Citizenship Sir William Castell Claudio X. Gonzalez Andrea Jung John Lynch All Others United Kingdom Mexico Canada United Kingdom U.S.A. IV - 6
